Title: To Thomas Jefferson from Albert Gallatin, 12 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dr Sir
                  June 12th 1801
               
               Colo. Few saw Mr Habersham this morning. He is unwilling to accept of the Collectorship in Savannah, says that it is too laborious and worth only 1200 dollars. I cannot give him any positive proofs that it is worth 2000, as we are obliged to deduce this from an examination of the exports & imports, Mr Powell the present collector having made no returns. It is evident, however, that he will not be persuaded to take the office, and there is nothing else worth his acceptance in Georgia. Whether his refusal, upon the whole, is owing to the reason he assigns, or to his wish to keep his present office could not be ascertained as they were interrupted. Colo. Few dines there to morrow and will have another conversation with him. I can think of nothing that can be offered except the Mississipi Government. Whether he would take it I cannot conjecture; but I wish to know whether Colo. Few may be authorized to sound him on that ground & with that offer, provided that he shall give assurances (being a Georgian) that he has no connection with the Land Companies. An answer will be necessary this evening or to morrow morning—
               With sincere respect Your obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            